Judgment unanimously directed for plaintiff, without costs, upon agreed statement of facts. The facts in paragraph 10 of the submission may not be considered. (Green v. Wachs, 254 N. Y. 437.) The memorandum did not constitute Moskowitz an agent of the plaintiff for the sale of the ring (Green v. Wachs, supra), and, therefore, the Factors’ Act does not apply. (Pers. Prop. Law, § 43.) The ring having been obtained by Moskowitz from the plaintiff through a common-law larceny “ by trick and device ” for this added reason the Factors’ Act does not apply. (Stone, Inc., v. Provident Loan Society of New York, 260 N. Y. 536; Soltau v. Gerdau, 119 id. 380; Schmidt v. Simpson, 204 id. 434, 439.) Present — Lazansky, P. J., Kapper, Carswell, Seudder and Tompkins, JJ.